 Case: 5:19-cv-00137-JMH Doc #: 40 Filed: 03/25/20 Page: 1 of 9 - Page ID#: 481



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       LEXINGTON

CIVIL ACTION NO. 5:19-CV-00137

THE CINCINNATI INSURANCE COMPANY                                                           PLAINTIFF


VS.

CLARENCE MICHEL JR, ET AL,                                                             DEFENDANTS,

                         UNITED STATES’ MOTION TO INTERVENE
                                        *****

          The United States of America, by and through its counsel, moves pursuant to Federal Rule of

Civil Procedure Rule 24 to intervene as a Defendant in this action. Intervention is warranted as a

matter of right because the United States’ interest in collecting restitution on behalf of victims in United

States v. Clarence Michel Jr., 5:18-CR-84-KKC-1 (E.D. Ky May 23, 2019) cannot be fully represented or

protected and this interest will be impaired if the United States is not permitted to intervene. See Fed.

R. Civ. P. 24(a)(2). In the alternative, the United States should be granted leave to intervene because

the United States’ claims share with this action common questions of law and fact. See Fed. R. Civ. P.

24(b)(1)(A).

          For the reasons discussed herein, the United States requests this Court grant the United States’

Motion to Intervene. A proposed Order and an Answer in Support of Motion to Intervene is attached

herein.

                                    FACTUAL BACKGROUND

          On July 12, 2018, Defendant Clarence Michel Jr. was indicted on one count of conspiracy

to defraud the United States, seventeen counts of failing to account and pay over FICA tax

withholdings, and four counts of aiding and assisting in the preparation and presentation of false
 Case: 5:19-cv-00137-JMH Doc #: 40 Filed: 03/25/20 Page: 2 of 9 - Page ID#: 482



and fraudulent returns pursuant to 18 U.S.C. § 371 and 26 U.S.C. §§ 7202, 7206(2), respectively.

United States v. Clarence Michel Jr., 5:18-CR-84-KKC-1, R. 1 (E.D. Ky May 23, 2019) (Exhibit A).

Defendant subsequently pled guilty via a written plea agreement on February 14, 2019 to Counts 1

and 19 through 22 charging conspiracy to defraud the United States and aiding and assisting in the

preparation and presentation of a false and fraudulent return. Id., R. 44 (Exhibit B). Defendant

specifically agreed to be contractually liable for restitution to the Internal Revenue Service (IRS) in the

total amount of $19,227,376. Id., R. 44 at ¶ 8 (Exhibit B). Defendant was subsequently sentenced on

May 23, 2019 to 71 months of incarceration, three years of supervised release, and ordered to pay IRS

$19,227,376 in restitution to the IRS. Id., R. 56 (Exhibit C). The United States subsequently filed a

judgment lien on all property owned by Clarence Michel Jr. or in all property in which he has an

interest. See Exhibit D.

        As part of the United States’ investigation to collect restitution in this matter, on March 12,

2020 undersigned counsel spoke with counsel for The Cincinnati Insurance Company who informed

the United States about the instant interpleader action involving Clarence Michel Jr.

                                              ARGUMENT
        The United States should be permitted to intervene as a matter of right because the application

is timely, the United States possesses a substantial legal interest, the United States’ ability to protect its

interest will be impaired without intervention, and the existing parties cannot adequately represent the

United States’ interests. Fed R. Civ. P. 24(a)(2); see Ohio State Conference of NAACP v. Husted, 588 F.

App’x 488, 490 (6th Cir. 2014). In the alternative, permissive intervention is appropriate because the

United States has “a claim or defense that shares with the main action a common question of law or

fact.” Fed. R. Civ. P. 24(b)(1)(B).
 Case: 5:19-cv-00137-JMH Doc #: 40 Filed: 03/25/20 Page: 3 of 9 - Page ID#: 483



    I.      THE UNITED STATES SHOULD BE PERMITTED TO INTERVENE AS
            OF RIGHT

         Federal Rule of Civil Procedure 24(a)(2) provides that a court must permit intervention on

timely application by anyone: (1) who “claims an interest relating to the property or transaction that

is the subject of the action,” and (2) whose interest may be “impair[ed] or impede[d]” by disposition

of the action, “unless existing parties adequately represent that interest.” Fed. R. Civ. P. 24(a)(2). This

Rule is “broadly construed in favor of potential intervenors,” who must be permitted to intervene if:

“1) the application was timely filed; 2) the applicant possesses a substantial legal interest in the case;

3) the applicant’s ability to protect its interest will be impaired without intervention; and 4) the existing

parties will not adequately represent the applicant’s interest.” Ohio State Conference of NAACP v. Husted,

588 F. App’x 488, 490 (6th Cir. 2014) (citation omitted); see Grutter v. Bollinger, 188 F.3d 394, 397-98

(6th Cir. 1999) (same). The United States meets each of these requirements for intervention as of right.

         A. The United States’ Motion is Timely

         The timeliness of an application for intervention is evaluated “in the context of all relevant

circumstances,” including: (1) the point to which the suit has progressed; (2) the purpose for which

intervention is sought; (3) the length of time preceding the application during which the proposed

intervenors knew or should have known of their interest in the case; (4) the prejudice to the original

parties due to the proposed intervenors’ failure to promptly intervene after they knew or reasonably

should have known of their interest in the case; and (5) the existence of unusual circumstances

militating against or in favor of intervention. Jansen v. City of Cincinnati, 904 F.2d 336, 340 (6th Cir.

1990); see United States v. City of Detroit, 712 F.3d 925, 930-31 (6th Cir. 2013) (same).

         Here, the case is still at the earliest stage. Defendant Jaime Michel filed her answer and

objection to a motion for default by PBK Bank. Defendant Jaime Michel, wife of Clarence Michel Jr.,

represented to the Court in her March 12, 2020 answer that she only received the Complaint on

February 28, 2020. R. 39, PageID # 433. No decision has been made on the motion for default, its
 Case: 5:19-cv-00137-JMH Doc #: 40 Filed: 03/25/20 Page: 4 of 9 - Page ID#: 484



response, or Jamie Michel’s answer. Although the United States was served a copy of the complaint,

the United States was served in its capacity as representing a potential 2001 IRS interest filed in

Wapella County Iowa. The United States later confirmed that the lien was self-releasing. R. 27-1.

Additionally, no scheduling order has been entered and no factual or legal issues have been litigated

or determined.

        Intervention is sought to preserve the United States’ interest in collecting restitution pursuant

to the Mandatory Victim Restitution Act, 18 U.S.C. § 3663A. In that effort, the United States only

became aware of this interpleader action on March 12, 2020 after speaking with Counsel for The

Cincinnati Insurance Company as undersigned was investigating the Defendant Clarence Michel Jr.’s

financial condition to pay.

        Additionally, while Defendant Jaime Michel’s interest in any funds may be impacted, such an

impact was foreseeable. Jamie Michel is the wife of Defendant Clarence Michel Jr. and should have

known that upon Clarence’s agreement to plead guilty to federal criminal charges requiring mandatory

restitution and his eventual sentence, an automatic statutory tax lien was immediately placed upon all

assets or property in which Defendant Clarence Michel Jr. owns or to which he has an interest. See 18

U.S.C. §3613(c). The parties therefore will not be prejudiced by the United States’ intervention.

        Finally, the United States’ extensive experience and expertise with restitution matters will aid

in the proper resolution of this litigation, not hamper it—a circumstance that militates in favor of the

United States’ intervention.

        Therefore, the United States’ motion to intervene is timely.

        B. The United States Has a Substantial Legal Interest in the Subject Matter of this Case

        The United States Court of Appeals for the Sixth Circuit subscribes to a “rather expansive

notion of the interest sufficient to invoke intervention of right.” Grutter, 188 F.3d at 398 (citation

omitted); see also Bradley v. Milliken, 828 F.2d 1186, 1192 (6thCir. 1987) (“‘[I]nterest’ is to be construed
 Case: 5:19-cv-00137-JMH Doc #: 40 Filed: 03/25/20 Page: 5 of 9 - Page ID#: 485



liberally.”). No specific legal or equitable interest is required, see Grutter, 188 F.3d at 398, and even

“close cases” should be “resolved in favor of recognizing an interest under Rule 24(a),” Mich. State

AFL-CIO v. Miller, 103 F.3d 1240, 1247 (6th Cir. 1997).

The United States’ interest is particularly strong here because this litigation directly implicates the

United States’ authority to collect restitution under 18 U.S.C. §§ 3663A and 3664. Upon conviction

of a Title 18 offense, a defendant must "make restitution to any victim of such offense[.]" 18 U.S.C.

§ 3663(a)(l)(A). Upon judgment imposing restitution, a federal tax type lien automatically arises. 18

U.S.C. §3613(c). Courts have consistently held that property subject to the 18 U.S.C. § 3613 lien

should be applied to the defendant’s judgment balance. See, e.g., United States v. Messervey, 182 F. App’x.

318, 319 (5th Cir. 2006); Lavin v. United States, 299 F.3d 123, 127–28 (2d Cir. 2002); United States v.

Wallace, 213 F. App’x. 98, 99 (3d Cir. 2007; United States v. Wilson, 520 F. App’x 237 (4th Cir. 2013)

(per curiam); United States v. Duncan, 918 F.2d 647, 654 (6th Cir. 1990); United States v. Lampien, 89 F.3d

1316, 1320 (7th Cir. 1996). Pursuant to the plea agreement, this tax lien was imposed at the time of

the February 14, 2019 execution of the plea agreement. Michel Jr., 5:18-CR-84-KKC-1, R. 44 ¶ 15

(E.D. Ky May 23, 2019) (“The Defendant understands and agrees that, pursuant to 18 U.S.C. § 3613,

whatever monetary penalties are imposed by the Court will be due and payable immediately and

subject to immediate enforcement by the United States.”). Furthermore, “[i]f a person obligated to

provide restitution, or pay a fine, receives substantial resources from any source, including inheritance,

settlement, or other judgment, during a period of incarceration, such person shall be required to apply

the value of such resources to any restitution or fine still owed.” 18 U.S.C. § 3664(n).

        As discussed supra, Defendant Clarence Michel Jr.’s plea and subsequent conviction triggered

restitution liability to which Defendant Michel Jr. agreed in February 2019 was subject to 18 U.S.C. §

3613. The United States’ interest extends to any and all property Defendant Clarence Michel Jr. owns

or in which he has a present or future interest, including any proceeds from any insurance claims. The
 Case: 5:19-cv-00137-JMH Doc #: 40 Filed: 03/25/20 Page: 6 of 9 - Page ID#: 486



property damaged in this matter is owned by both Clarence Michel Jr. and Jaime Michel. Any insurance

proceeds to which Jamie Michel is entitled is subject to Clarence Michel Jr.’s 50% marital interest. Due

to the United States’ § 3613 lien, the United States steps into the shoes of the debtor and acquires any

rights the debtor may have. 18 U.S.C. § 3613. Thus the United States is entitled to half of any proceeds

the Court awards Jamie Michel. 18 U.S.C. §§ 3613, 3664(n).

        Therefore, the United States has a substantial legal interest warranting intervention.

        C. Intervention in this Case is Necessary to Protect the United States’ Interest.

        Under the third intervention prong, “a would-be intervenor must show only that impairment

of its substantial legal interest is possible if intervention is denied.” Miller, 103 F.3d at 1247. “This

burden is minimal,” and can be satisfied if a determination in the action may result in “potential stare

decisis effects.” Id.; see also Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893, 900 (9th Cir.

2011) (“[I]ntervention of right does not require an absolute certainty that a party’s interest will be

impaired”).

        As noted supra, the disposition of this case impacts the United States’ interest in, and ability to

collect, restitution on behalf of the victim of Clarence Michal Jr.’s criminal case. A decision by this

Court ordering funds to be paid to Jaime Michel without considering the United States’ half interest

pursuant to her husband’s criminal restitution order would have a significant detrimental impact on

the United States’ enforcement efforts. See Miller, 103 F.3d at 1245, 1247-48; Ceres Gulf, 957 F.2d at

1204.

        D. The Existing Parties Cannot Protect the Interest of the United States.

        The United States carries a minimal burden to show that the existing parties to this litigation

inadequately represent the United States’ interests. Jordan v. Mich. Conference of Teamsters Welfare Fund,

207 F.3d 854, 863 (6th Cir. 2000). A potential intervenor “need not prove that the [existing parties’]

representation will in fact be inadequate, but only that it ‘may be’ inadequate.” Id. (citations omitted)
 Case: 5:19-cv-00137-JMH Doc #: 40 Filed: 03/25/20 Page: 7 of 9 - Page ID#: 487



(emphasis added); see also Davis v. Lifetime Capital, Inc., 560 F. App’x 477, 495 (6th Cir. 2014) (“The

proposed intervenor need show only that there is a potential for inadequate representation.”) (citation

omitted) (emphasis in original). The United States satisfies this burden.

          The United States has an interest in enforcing the laws governing collecting restitution on

behalf of victims. This interest is inadequately represented by the existing parties, because none of the

parties have an interest in returning the disputed funds to the United States for purposes of partially

satisfying the restitution judgment ordered against Clarence Michel Jr. The existing parties cannot

represent the United States’ views on the proper interpretation and application of the various

restitution statutes as it pertains to the rights the United States’ has to half of any proceeds Jamie

Michel may receive. See, e.g., Scotts Valley Band of Pomo Indians of the Sugar Bowl Rancheria v. United States,

921 F.2d 924, 926-927 (9th Cir. 1990) (city government’s interest could not be adequately represented

by another entity); Orrand v. Hunt Constr. Grp., Inc., Nos. 13-cv-481, 13-cv-489, 13-cv-556, 13-cv-900,

2014 WL 3895555, at *5 (S.D. Ohio Aug. 8, 2014) (NLRB’s interest was not adequately represented

by private parties; the NLRB “represents and enforces the public interest” and has expertise that will

“provide the court with legal arguments and authorities which might not be forthcoming in the parties’

briefs”); Wilkins v. Daniels, No. 12-cv-1010, 2012 WL 6015884, at *4 (S.D. Ohio Dec. 3, 2012)

(potential intervenor’s interests were inadequately represented; the state defendants “represent the

general public as a whole,” while the potential intervenor “has more specialized goals in mind”).

          Therefore, none of the existing parties can protect the interest of the United States.

    II.       ALTERNATIVELY, THE UNITED STATES SHOULD BE ALLOWED TO
              INTERVENE BY PERMISSION

          The United States may also be granted leave to intervene by permission. Rule 24(b)(2) permits

intervention on timely motion by a governmental officer or agency where “a party’s claim . . . is based

on: (A) a statute . . . administered by the officer or agency; or (B) any regulation [or] requirement . . .

issued or made under the statute or executive order.” Fed. R. Civ. P. 24(b)(2). The Court may likewise
 Case: 5:19-cv-00137-JMH Doc #: 40 Filed: 03/25/20 Page: 8 of 9 - Page ID#: 488



permit intervention by anyone who has “a claim or defense that shares with the main action a common

question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). “In exercising its discretion,” a court “must

consider whether intervention will unduly delay or prejudice the adjudication of the original parties’

rights.” Fed. R. Civ. P. 24(b)(3).

        The same substantial interests that give the United States a right to intervene in this case under

Rule 24(a)(2) support permissive intervention under Rule 24(b). First, for the reasons detailed in

Section I(A), supra, the United States’ Motion to Intervene is timely. Second, as discussed in Section’s

I(B), (C), and (D), supra, the United States has a substantial interest collecting criminal restitution on

behalf of victims and the existing parties have interests adverse to protecting this substantial interest.

Fourth, because this case is at the earliest stage, the United States’ intervention will not delay or

prejudice the adjudication of any party’s rights.


                                           CONCLUSION
        This Count must grant United States’ Motion to Intervene because the United States’ timely

motion relates to a substantial legal interest which will not be represented adequately by the present

parties and in fact may be harmed. A Proposed Order and Proposed Answer of the United States is

attached herewith.


                                                Respectfully submitted,

                                                ROBERT M. DUNCAN, JR.
                                                UNITED STATES ATTORNEY
                                                EASTERN DISTRICT OF KENTUCKY

                                                 /s/ Rajbir Datta
                                                Rajbir Datta
                                                Assistant United States Attorney
                                                260 W. Vine St., Suite 300Lexington, KY 40507
                                                (859) 685-4923 (phone)
                                                Rajbir.Datta@usdoj.gov
 Case: 5:19-cv-00137-JMH Doc #: 40 Filed: 03/25/20 Page: 9 of 9 - Page ID#: 489



                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 25, 2020, I electronically filed the foregoing with the Clerk of

the Court by using the CM/ECF system which will notify all registered CM/ECF participants.


                                                       s/ Rajbir Datta___
                                                       Assistant U.S. Attorney
